Thiele, J.
(dissenting): In my opinion a correct disposition has *698not been made of this appeal. The jury returned a general verdict in favor of the defendant and answered special questions consistent with that general verdict, and the trial court after hearing the motion for a new trial and denying it approved that verdict and rendered judgment on it. Under general rules of appellate practice that judgment is to be construed favorably to the prevailing party and not against him. As I see it, that rule is reversed here and in the court’s opinion the evidence is construed against the defendant although the jury determined the issues in his favor. That the verdict and judgment are supported by the evidence is not disputed. The whole approach of the opinion is that there was evidence warranting a different result and generally the facts are so stated. In order to avoid the verdict and judgment certain claimed trial errors are determined to be prejudicially erroneous.
It is said that argument of defendants’ counsel to the jury constituted misconduct and was prejudicial to the plaintiff. This is reflected in paragraph 5 of the syllabus and the corresponding part of the opinion. What is there said ignores the record and as I see it is contrary to it. The record discloses that while there was some testimony that plaintiff had not been drinking, one Brenner who helped take plaintiff Carpenter to the hospital after the accident, testified that he got in the back seat of an automobile and held Carpenter’s head and that he smelled intoxicating liquor and he was further asked the question, “And state whether or not in your opinion he had been drinking intoxicating liquor” and answered, “He had the smell of alcohol.” No objection was made to this testimony when it was given. No objection was made to the argument of counsel to the jury when it was being made. The matter was not specifically mentioned in the motion for a new trial. The argument referred to had a basis in the record and the belated attempt to show that the jury considered the matter is not entitled to the weight this court gives it. In any event it had nothing to do with the primary question, was defendant guilty of negligence, a question the jury resolved in his favor.
Considerable space is also given to claimed error in an instruction pertaining to plaintiff’s contributory negligence. In view of the jury’s finding that the defendant was not guilty of negligence it became immaterial whether or not plaintiff was guilty of negligence. Assuming, however, it was material, it is not sound practice to isolate one instruction and weigh it without regard to others covering the same subject matter. See decisions noted in West’s *699Kansas Digest, Trial, § 295, and Hatcher’s Kansas Digest, Trial, § 186, and Appeal and Error, § 483. No objection was made to instructions defining negligence and contributory negligence and those setting forth the duties incumbent on both plaintiff and defendant. Only instruction 10 was objected to. When read in connection with the other instructions it is difficult to see in what respect it was prejudicially erroneous, if in fact erroneous. In any event, however, there is nothing in the record to indicate the instruction prejudiced the jury with respect to its specific finding that the defendant was not negligent. Absent a sound basis for setting aside that specific finding in favor of the defendant the general verdict and judgment cannot be overthrown.
In my opinion well-established rules of appellate practice indicate that the judgment of the trial court should be affirmed.
Wedell and Price, JJ., concur in the dissent.